UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

DARRELL B. CABARRIS,
Plaintiff,
DECISION AND ORDER
V. l7-Cv-6259

KNIGHT TRANSPORTATION, INC., et al.,
Defendants.

 

Preliminary Statement

 

Currently pending before the Court is defendants' motion to
compel documents responsive to their second supplemental request
for production of documents. Docket # 44. Defendants request (l)
“the full name and business `address of the person(s) who
accompanied plaintiff to his Independent Medical Examination
[“IME”] by Dr. Leone on May 8, 2018” and (2) “copies of any
handwritten. notes, written. report(s), video recordings and/or
audio recordings taken and/or made by the person(s) who accompanied
plaintiff to his Independent Medical Examination by Dr. Leone on
May 8, 2018, regarding his lndependent Medical Examination”.
Docket # 44-1 at 3. In plaintiff’s December 19, 2018 letter to
the Court, a copy of which was also sent without the enclosure to
defense Counsel, plaintiff named Deborah Sullivan, PT as the Only
person who accompanied plaintiff to his IME with Dr. Leone. For

the following reasons, defendants' motion is denied.

Discussion

Rule 26 of the Federal Rules of Civil Procedure provides that
“[p]arties may obtain discovery regarding any nonprivileged matter
that is relevant to any party’s claim or defense . . . .” Fed. R.
Civ. P. 26(b)(l). Work product doctrine protects from discovery
any document containing the mental impressions of an attorney or
third party that is prepared in anticipation of litigation. Fed.
R. Civ. P. 26(b)(3)(B).

The notes taken by Ms. Sullivan at the request of plaintiff’s
counsel are presently considered to be work product and not subject
to disclosure unless and-until Ms. Sullivan is designated as (or
reasonably' expected. to become) a trial witness. Barahona_ v.
COntinental HOStS, Ltd., 75 N.Y.S. 3d SlS, 822 (N.Y. Sup; Ct. 2018)
(holding that where plaintiff’s counsel retained the individual
who accompanied plaintiff to his IME to take notes during the exam
and to be called as a vdtness, any documents prepared by the
individual are prepared in anticipation of litigation and thus
protected by work product doctrine).

Plaintiff shall determine whether to designate Ms. Sullivan
as a trial witness within two weeks after receiving the transcript
of the deposition of Dr. Leone. Should Ms. Sullivan be designated
as a trial witness she may be deposed and her notes pertaining to
the observations she made during the IME shall be disclosed to

defense counsel.

Conclusion
For the foregoing reasons, defendants’ motion is denied.

IT IS SO ORDERED

  
  

 

aoNATHAN w- FELDMAN
States Magistrate Judge

Dated: February 8, 2019
_Rochester, New York

